Title: To George Washington from William Heath, 26 March 1781
From: Heath, William
To: Washington, George


                  
                     Dear General,
                     West point, March 26. 1781.
                  
                  I am honored with your’s of this date.  I ordered the gun-boat fitted some ten or twelve days since and sent her to the water guard, with instructions to Capt. Pray to make use of her where she would be most serviceable for the protection of the guard boats—to keep a look-out, &c.  I do not know particularly how she was employed or stationed the last year; if differently from what I have ordered, an alteration shall be made when I know your pleasure.
                  The inoculation of the troops shall be pursued agreeable to your direction.  The recruits come on but very slowly—not more than sixty have as yet arrived from Massachusetts.
                  Mr John Austin, the man I mentioned in a former letter, will proceed to head quarters in the morning.  The officer of the water-guard was mistaken in some particulars respecting him; viz. his being employed by your Excellency or having a pass from you—it was Colo. Livingston.  He has been employed by Lieut. Edes, Capt. Welles, Lieut. Heart, &c. and to him we have been principally indebted for the intelligence received from the water guards.  His mother; where he conceals himself when he goes down, lives a little below Philips.  I have the honor to be With the greatest respect, Your Excellency’s Most obedient servant,
                  
                     W. Heath
                  
               